PARKER, J.
The plaintiff contends that having introduced in evidence the tax lien certificates for the years 1922,1923 and 1924 with tax tickets attached for the taxes for those years outstanding in the name of Bryan *249Gray issued to Hyde County that it bas made out a prima facie ease according to G.S. 105-388 (e). Tbat these records are presumptive evidence of the regularity of all prior proceedings incident to the sale and the due performance of all things essential to the validity thereof; that this includes the presumption that the property was lawfully listed and that the taxes for those years were lawfully assessed and levied; so that, unless the defendants should produce positive evidence of some defect, it has made out its case.
The plaintiff has introduced no evidence that the 150 acres Cox land listed in the name of Bryan Gray and referred to in the tax lien certificates with the tax tickets attached issued to Hyde County is the same land as that described in the deed from Jack Watson and wife to Merritt Bridgman and wife. Conceding for the sake of argument that the plaintiff has made out a prima facie case for the 150 acres Cox land listed in the name of Bryan Gray against Bryan Gray, it is attempting to sell the land of Merritt Bridgman and wife, and it has not made out a prima facie case to sell the land of the defendants. See Rexford v. Phillips, 159 N.C. 213, at 218, 74 S.E. 337.
The defendants contend that the plaintiff’s action is barred by H. B. 760, Ch. 775, Session Laws 1953. The plaintiff contends that the provision of this act applying to cases now pending in the Superior Court of Hyde County is unconstitutional. It is not necessary to consider that question to decide this case. It is stated by all the cases and text-writers that the courts rigidly adhere to the rule never to anticipate a question of constitutional law in advance of the necessity of deciding it, and never to consider the constitutionality of legislation, unless it is imperatively required. Absolute necessity is the moving cause for decision of a constitutional question, and the court will not decide the challenged constitutionality of an act when the appeal may be disposed of on other grounds. S. v. High, 222 N.C. 434, 23 S.E. 2d 343; Turner v. City of Reidsville, 224 N.C. 42, 29 S.E. 2d 211; Jarrell v. Snow, 225 N.C. 430, 35 S.E. 2d 273; S. v. Stallings, 230 N.C. 252, 52 S.E. 2d 901; S. v. Trantham, 230 N.C. 641, 55 S.E. 2d 198; S. v. Wilkes, 233 N.C. 645, 65 S.E. 2d 129; Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 96 L. Ed. 1153. 72 S. Ct. 863, 26 A.L.R. 2d 1378.
The judgment of nonsuit is
Affirmed.